DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election with traverse of Group I (claims 11-18) in the reply filed on 10/20/2022 is acknowledged.  The traversal is based on applicant’s allegation that “it should be no undue burden on the Examiner to consider all claims in the single application.”  This is not found persuasive because the restriction requirement was made on the basis that Groups I-II lack the same or corresponding special technical features (see pages 2-3 of the Office action dated 7/27/2022) and was not made on the basis of search burden.  Nevertheless, search and examination of both inventions as claimed in Groups I-II would constitute a serious burden for the following reasons: (i) the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (ii) the prior art applicable to one invention would not likely be applicable to another invention; and (iii) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  Thus, restriction of the invention in accordance with the rules of unity of invention is still deemed proper and is therefore made FINAL.
3.	Claims 11-27 are pending in the application.  Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 11-18 are currently under examination.
Claim Objections
4.	Claims 13-14 and 16 are objected to because of the following informalities:
Claim 13, line 1: “probe claim 11” should be changed to “probe of claim 11” for more clarity
Claim 14, line 1: “probe claim 11” should be changed to “probe of claim 11” for more clarity
Claim 16: the wherein clause should be changed to “wherein a Tm value of the ligation arm is more than 2 °C higher than the Tm value 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 14-17 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 14 is directed to a product (i.e., probe) rather than a method, but recites “a modification is performed for the extension arm” (emphasis provided) which appears to be a method step.  Thus, it is unclear whether the claim requires such a method step to be performed or merely requires a modification at the extension arm.  Claims 15-16, each of which ultimately depends from claim 14, are also rejected for the same reason.
(2).	Claim 15 is directed to a product (i.e., probe) rather than a method, but recites “a phosphorothioate modification is performed for the extension arm” (emphasis provided) which appears to be a method step.  Thus, it is unclear whether the claim requires such a method step to be performed or merely requires a phosphorothioate modification at the extension arm.  Claim 16 depends from claim 15 and is thus rejected for the same reason.
(3).	Claim 17 is directed to a product (i.e., probe) rather than a method, but recites “a phosphorothioate modification is performed for the 5’ end of the ligation arm” (emphasis provided) which appears to be a method step.  Thus, it is unclear whether the claim requires such a method step to be performed or merely requires a phosphorothioate modification at the 5’ end of the ligation arm.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 11, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedzicka et al. (Sci. Rep. 2016, 6:24051, published 05 April 2016, with 6 pages of Supplementary Information).
Regarding claim 11
Claim 11 is drawn to a probe, characterized in comprising, in an order from a 5’ end, a ligation arm, a masking sequence 1, a UID sequence 1, an Illumina Tag1 sequence, an Illumina Tag2 sequence, a UID sequence 2, a masking sequence 2 and an extension arm, wherein the UID sequence 1 and the UID sequence 2 both consist of 0 or 3 to 12 random bases; the masking sequence 1 is 0 to 3 random bases which are not complementary with sequences on an upstream of a template corresponding to the ligation arm; and the masking sequence 2 is 0 to 3 random bases which are not complementary with sequences on a downstream of the template corresponding to the ligation arm.
As currently presented, the probe of claim 11 only requires a ligation arm, an Illumina Tag1 sequence, an Illumina Tag2 sequence and an extension arm, because each of the recited UID sequence 1, UID sequence 2, masking sequence 1 and masking sequence 2 may be “0” random base(s).  Due to the term “comprising” (which is open-ended and does not exclude additional, unrecited elements. See MPEP 2111.03) used in the claim, the claimed probe may also have additional sequences that are not recited in the claim.
The recited Illumina Tag1 sequence and Illumina Tag2 sequence are not clearly defined in claim 11.  Dependent claim 13, specifying that “the Illumina Tag1 sequence and the Illumina Tag2 sequence are sequences or any combination of complementary or reverse complementary sequences thereof on transposon Adapters and connectors in any library building kit of an Illumina platform” (emphasis provided), suggests that the recited Illumina Tag1 sequence and Illumina Tag2 sequence may be any sequences on transposon Adapters and connectors in any library building kit of an Illumina platform.  The paragraph spanning pages 7-8 of the specification filed on 7/10/2020 provides SEQ ID No. 15 and SEQ ID No. 16 as examples for such transposon adapter and connector, respectively.  Thus, any sequence on SEQ ID No. 15 may be interpreted as an Illumina Tag1 sequence, and any sequence on SEQ ID No. 16 may be interpreted as an Illumina Tag2 sequence.
Niedzicka et al. teach a probe (e.g., Molecular Inversion Probe (MIP)) comprising, in an order from a 5’ end, a ligation arm (e.g., ligation arm of 20-24 bp at the 5’ end), an Illumina Tag1 sequence (e.g., the first 3 nucleotides (“CTT”) on the common 30 bp linker sequence (“CTTCAGCTTCCCGATATCCGACGGTAGTGT”), which corresponds to the “CTT” sequence on SEQ ID No. 15 (i.e., 5’-CTGTCTCTTATACACATCTCCGAGCCCACGAGAC-3’)), an Illumina Tag2 sequence (e.g., the sequence “CGACG” on the common 30 bp linker sequence (“CTTCAGCTTCCCGATATCCGACGGTAGTGT”), which corresponds to the “CGACG” sequence on SEQ ID No. 16 (i.e., 5’-ACACTCTTTCCCTACACGACGCTCTTCCGATCT-3’)) and an extension arm (e.g., extension arm of 16-20 bp at the 3’ end) (see Figure 1; page 6, paragraph 6; Supplementary Table S1).
Regarding claim 13
The probe according to Niedzicka et al., wherein the ligation arm (e.g., ligation arm of 20-24 bp at the 5’ end) is a base sequence of 15-45 bp and complementarily bonded with a nucleic acid template (see Figure 1; page 6, paragraph 6); the Illumina Tag1 sequence and the Illumina Tag2 sequence are sequences or any combination of complementary or reverse complementary sequences thereof on transposon Adapters and connectors in any library building kit of an Illumina platform (see discussion in the rejection of claim 11 above); and the extension arm (e.g., extension arm of 16-20 bp at the 3’ end) is a base sequence of 15-45 bp and complementarily bonded with the nucleic acid template (see Figure 1; page 6, paragraph 6).
Regarding claim 14
The probe according to Niedzicka et al., wherein a modification is performed for the extension arm (e.g., additional nucleotides are added to the extension arm during the gap-filling step. See Figure 1; page 2, paragraph 2; page 6, paragraph 6).
Regarding claim 17
The probe according to Niedzicka et al., wherein a phosphorylation modification is performed for the 5' end of the ligation arm (see page 7, paragraph 5).
Regarding claim 18
The probe according to Niedzicka et al., wherein the Illumina Tag1 sequence and the Illumina Tag2 sequence are selected from sequences or any combination of complementary or reverse complementary sequences thereof on transposon Adapters and connectors in any library building kit of an Illumina platform (see discussion in the rejection of claim 11 above).

10.	Claims 11-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardenbol et al. (Nat. Biotechnol. 2003, 21:673-678).
Regarding claims 11-12
Hardenbol et al. teach a probe (e.g., molecular inversion probe constructed for “NCBI SNPcluster ID: rs 1389629 (TSC0559094)” having the following sequence: 5’-TGGATCCCATTATCCTCCATTACGGCTCAACGTTCCTATTCGGTTUUUTTGCAAATGTTATCGAGGTCCGGCACGCACAGGTTATGAATCTCTTTAAACTCCCACAGTGAGGAGC-3’. See page 677, column 1, “Oligonucleotide synthesis” section for the specific probe, and see Figure 2 for the design of such probe) comprising, in an order from a 5’ end, a ligation arm (“5’-TGGATCCCATTATCCTCCATT”), an Illumina Tag1 sequence (e.g., the underlined “ATC” sequence (as shown in the probe sequence above), which corresponds to the “ATC” sequence on SEQ ID No. 15 (i.e., 5’-CTGTCTCTTATACACATCTCCGAGCCCACGAGAC-3’)), dU region (“UUU”) consisting of 1 to 3 deoxyuridine bases, an Illumina Tag2 sequence (e.g., the double underlined “CGA” sequence (as shown in the probe sequence above), which corresponds to the “CGA” sequence on SEQ ID No. 16 (i.e., 5’-ACACTCTTTCCCTACACGACGCTCTTCCGATCT-3’)) and an extension arm (“TTTAAACTCCCACAGTGAGGAGC-3’”) (see page 677, column 1, “Oligonucleotide synthesis” section; page 677, column 2, paragraph 2; Figure 2).
Regarding claim 13
The probe according to Hardenbol et al., wherein the ligation arm (“5’-TGGATCCCATTATCCTCCATT”) is a base sequence of 15-45 bp and complementarily bonded with a nucleic acid template (see Figure 2; page 677, column 1, “Oligonucleotide synthesis” section); the Illumina Tag1 sequence and the Illumina Tag2 sequence are sequences or any combination of complementary or reverse complementary sequences thereof on transposon Adapters and connectors in any library building kit of an Illumina platform (see discussion in the rejection of claims 11-12 above); and the extension arm (“TTTAAACTCCCACAGTGAGGAGC-3’”) is a base sequence of 15-45 bp and complementarily bonded with the nucleic acid template (see Figure 2; page 677, column 1, “Oligonucleotide synthesis” section).
Regarding claim 14
The probe according to Hardenbol et al., wherein a modification is performed for the extension arm (e.g., one additional nucleotide is added to the extension arm during the gap-filling step. See Figure 2; page 677, column 2, paragraph 2).
Regarding claim 17
The probe according to Hardenbol et al., wherein a phosphorylation modification is performed for the 5' end of the ligation arm (see Figure 2; page 677, column 2, paragraph 2. The 5’-end of the ligation arm would necessarily be phosphorylated for the ligation to occur during the ligation step using DNA ligase such as Ampligase.).
Regarding claim 18
The probe according to Hardenbol et al., wherein the Illumina Tag1 sequence and the Illumina Tag2 sequence are selected from sequences or any combination of complementary or reverse complementary sequences thereof on transposon Adapters and connectors in any library building kit of an Illumina platform (see discussion in the rejection of claims 11-12 above).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niedzicka et al. (Sci. Rep. 2016, 6:24051, published 05 April 2016, with 6 pages of Supplementary Information) as applied to claim 11 above, and further in view of Hardenbol et al. (Nat. Biotechnol. 2003, 21:673-678).
Niedzicka et al. teach the probe of claim 11 as discussed above.  Niedzicka et al. do not specifically disclose the use of a dU region between the Illumina Tag1 sequence and the Illumina Tag2 sequence (both of which are located in binding regions for primers used in the amplification steps).
However, Hardenbol et al. teach the use of a dU region between the Illumina Tag1 sequence and the Illumina Tag2 sequence (both of which are located in binding regions for primers used in the amplification steps), wherein the dU region consists of 1 to 3 deoxyuridine bases (see the whole document, particularly page 677, column 1, “Oligonucleotide synthesis” section; page 677, column 2, paragraph 2; Figure 2).  Hardenbol et al. further teach that the use of such a dU region would allow the probe to be released from the target DNA by removing the uracil residues between primer sequences thus providing the benefit of avoiding topological inhibition of the polymerization reaction during the amplification step(s) (see page 674, column 1, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to include a dU region between the Illumina Tag1 sequence and the Illumina Tag2 sequence (both of which are located in binding regions for primers used in the amplification steps), as taught by Hardenbol et al., in the probe of Niedzicka et al. thus arriving at the instantly claimed invention, because the use of such a dU region would allow the probe to be released from the target DNA by removing the uracil residues between primer sequences thus providing the benefit of avoiding topological inhibition of the polymerization reaction during the amplification step(s) (see Hardenbol et al., page 674, column 1, paragraph 2).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

14.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niedzicka et al. (Sci. Rep. 2016, 6:24051, published 05 April 2016, with 6 pages of Supplementary Information) as applied to claim 11 above, and further in view of Skerra (Nucleic acids Res. 1992, 20:3551-3554).
Regarding claims 14-15
Niedzicka et al. teach the probe of claim 11 as discussed above.  Niedzicka et al. do not specifically disclose the feature of having a phosphorothioate modification in the extension arm (which serves as a primer during the gap-filling step).
However, Skerra teaches modification of a primer with a phosphorothioate modification, and further teaches that such a phosphorothioate modification in a primer would significantly improve amplification efficiency using such a phosphorothioate-modified primer (see the whole document, particularly Abstract; paragraph bridging pages 3551-3552; page 3554, column 1, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to introduce a phosphorothioate modification, as taught by Skerra, to the extension arm (which serves as a primer during the gap-filling step) of the probe of Niedzicka et al. thus arriving at the instantly claimed invention, because such a phosphorothioate modification would significantly improve amplification efficiency during the gap-filling step using the probe of Niedzicka et al. per the teaching of Skerra (see the whole document, particularly Abstract; paragraph bridging pages 3551-3552; page 3554, column 1, paragraph 2).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 16
The probe according to Niedzicka et al. in view of Skerra, wherein a Tm value of the ligation arm (e.g., ligation arm of 20-24 bp) is more than 2 °C higher than the Tm value of the extension arm (e.g., extension arm of 16-20 bp) (see Niedzicka et al., page 6, paragraph 6; Supplementary Table S1. Since the ligation arm may have a length of 24 bp whereas the extension arm may have a shorter length of only 16 bp, such a combination would lead to the Tm value of the ligation arm being more than 2 °C higher than the Tm value of the extension arm.).
Conclusion
15.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639